Citation Nr: 1017163	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-36 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.   What evaluation is warranted for lumbar degenerative 
changes at L5-S1, with small disc bulging, mild lateral 
recess stenosis, and paraspinous thoracic myalgia from May 
13, 2004 to January 25, 2009?

2.  What evaluation is warranted for lumbar degenerative 
changes at L5-S1, with small disc bulging, mild lateral 
recess stenosis, and paraspinous thoracic myalgia with 
Schmorl's nodes from January 26, 2009?

3.  Entitlement to an effective date earlier than January 26, 
2009, for the grant of a 20 percent rating for lumbar 
degenerative changes at L5-S1, with small disc bulging, mild 
lateral recess stenosis, and paraspinous thoracic myalgia 
with Schmorl's nodes.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from April 2004 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and March 2009 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Portland, Oregon.  The December 2005 decision 
granted service connection for lumbar degenerative changes at 
L5-S1, with small disc bulging, mild lateral recess stenosis, 
and paraspinous thoracic myalgia; and assigned a 10 percent 
disability rating, effective from May 13, 2004.  The March 
2009 decision assigned a 20 percent disability rating for 
lumbar degenerative changes at L5-S1, with small disc 
bulging, mild lateral recess stenosis, and paraspinous 
thoracic myalgia with Schmorl's nodes., effective from 
January 26, 2009.  The Veteran appealed the effective date of 
the grant of the 20 percent evaluation.

In the March 2009 rating decision, the RO acknowledged that  
Schmorl's nodes and intervertebral disc syndrome were part of 
the Veteran's service-connected lumbar disorder, based on 
January 2009 VA examination findings.  Accordingly, the Board 
has phrased the issues to reflect the additional disorders 
effective from the January 26, 2009 VA examination.  

In February 2010, the Veteran testified at a travel Board 
hearing.

The issue of what evaluation is warranted for lumbar 
degenerative changes at L5-S1, with small disc bulging, mild 
lateral recess stenosis, and paraspinous thoracic myalgia 
with Schmorl's nodes from January 26, 2009, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From May 13, 2004 to July 30, 2008, there is no evidence 
that the Veteran's lumbar degenerative changes at L5-S1, with 
small disc bulging, mild lateral recess stenosis, and 
paraspinous thoracic myalgia was manifested by forward 
thoracolumbar flexion less than 61 degrees; a combined range 
of thoracolumbar motion less than 121 degrees; muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; or by evidence of incapacitating 
intervertebral disc syndrome episodes having a total duration 
of at least two weeks during any given year.
  
2.  From July 31, 2008 to January 25, 2009, the Veteran's 
lumbar degenerative changes at L5-S1, with small disc 
bulging, mild lateral recess stenosis, and paraspinous 
thoracic myalgia was manifested by forward flexion limited to 
60 degrees. 

3.  On July 31, 2008, the Veteran met the percentage 
requirements for a grant of a 20 percent disability rating 
for lumbar degenerative changes at L5-S1, with small disc 
bulging, mild lateral recess stenosis, and paraspinous 
thoracic myalgia.  


CONCLUSIONS OF LAW

1.  From May 13, 2004 to July 30, 2008, the criteria for the 
assignment of a rating in excess of 10 percent for lumbar 
degenerative changes at L5-S1, with small disc bulging, mild 
lateral recess stenosis, and paraspinous thoracic myalgia 
were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 
5243 (2009).

2.  From July 31, 2008 to January 25, 2009, the criteria for 
entitlement to an initial 20 percent evaluation, but no 
higher, for lumbar degenerative changes at L5-S1, with small 
disc bulging, mild lateral recess stenosis, and paraspinous 
thoracic myalgia, were met.  38 U.S.C. §§ 1155, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243.
    
3.  The criteria for an effective date of July 31, 2008, and 
no earlier, for the grant of a 20 percent rating for lumbar 
degenerative changes at L5-S1, with small disc bulging, mild 
lateral recess stenosis, and paraspinous thoracic myalgia 
have been met.  38 U.S.C.A. §§ 5110, 5111 (West 2002); 38 
C.F.R. §§ 3.400, 3.401 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board begins by noting that as service connection, an 
initial rating, and an effective date have been assigned for 
the thoracolumbar disability the notice requirements of 38 
U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting her 
that reasonably affects the fairness of this adjudication.  
38 C.F.R. § 3.159(c).

Increased Rating Claim

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Degenerative arthritis of the spine is rated under the 
General Formula for Diseases and Injuries of the Spine 
(General Formula) under 38 C.F.R. § 4.71a, Diagnostic Code 
5242.  A 10 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness, not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent rating is warranted for 
forward flexion of the thoracolumbar spine not greater than 
60 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is warranted when 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less, or when there is favorable ankylosis of the 
entire thoracolumbar spine.  

Any associated objective neurologic abnormalities, including, 
but not limited to bowel or bladder impairment are evaluated 
separately under an appropriate diagnostic code.  Id., Note 
(1).  

Normal forward flexion of the thoracolumbar segment of the 
spine is zero to 90 degrees; extension is zero to 30 degrees; 
left and right lateral flexion are zero to 30 degrees; and 
left and right rotation are zero to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  Note 2, General 
Rating Formula for Disease and Injuries of the Spine, 38 
C.F.R. § 4.71a, Plate V (2009).

As the medical evidence shows that the Veteran has a service 
connected disc bulge, her lumbar disability must also be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5243 for 
intervertebral disc syndrome.

Diagnostic Code 5243 provides for a 10 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; and a 40 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Rating 
factors for a musculoskeletal disorder include functional 
loss due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

An August 2004 private MRI of the Veteran's lumbar spine 
revealed a mild degenerative change at L5-S1 with a small 
disc bulge.  No nerve root compromise or significant 
abnormality was evident.

An August 2004 private treatment report reflects that the 
Veteran had chronic back pain with some radicular features.  

A November 2004 private treatment report revealed that the 
Veteran had excellent range of motion of her back and that 
there was no neurological deficit.

At a May 2005 VA examination, the Veteran reported back pain 
with radicular symptoms her right leg.  On physical 
examination, she demonstrated forward flexion to 180 degrees 
without apparent pain and extension to 12 degrees, with 
fairly marked discomfort.  Lateral bending was to 18 degrees 
bilaterally, and rotation was to 22 degrees bilaterally.  
Straight leg raising was negative for back pain to 65 degrees 
bilaterally.  There was diffuse paraspinous muscle tenderness 
from about T6-T12, primarily on the right.  There was no 
paraspinous lumbar muscle tenderness, but she was tender in 
the right sacral area and the right sacroiliac notch. The 
diagnoses included mild lumbosacral degenerative changes at 
L5-S1 with a small disc bulge asymmetric to the right at L5-
S1, with mild lateral recess stenosis and radicular symptoms 
on the right; and paraspinous thoracic muscle myalgia.  The 
examiner commented that the Veteran's problem with her back 
at the time was related to a herniated disc, which 
undoubtedly occurred during back training.     

At a July 2008 VA examination, the Veteran was able to rise 
on her toes and heels.  She could flex forward and reach to 
her feet.  Percussion of the flexed spine was not painful.  
Flexion was to 100 degrees and extension was to 30 degrees.  
Rotation was to 20 degrees bilaterally, and lateral bending 
was to 35 degrees bilaterally.  In sitting position, rotation 
improved to 45 degrees bilaterally.  There was mild back pain 
over the full range of motion.  There was mild low back 
tenderness at L5, and mild iliac crest tenderness 
bilaterally.  The back had some muscle spasm.  There was good 
alignment.  Sensation was decreased laterally at the left 
lower leg, but normal at the feet.  Straight leg raising was 
easily tolerated to 80 degrees bilaterally.  The examiner 
stated that decreasing flexion of the back by 40 degrees 
represented the various symptoms and flare-ups reported by 
the Veteran.  He also commented that the Veteran's working 
capacity was diminished by her chronic back difficulty.  
However, she had been able to work in the health care field 
by being careful with her activities.  Prolonged bed rest was 
not being utilized.  She was out of bed every day; however, 
she had to lie down frequently to rest her back.    

After considering the medical evidence of record, the Board 
finds that the Veteran's service-connected lumbosacral spine 
disability does not warrant an initial rating in excess of 10 
percent from May 13, 2004 to July 30, 2008, but that as of VA 
examination on July 31, 2008, a 20 percent evaluation is met.

From May 13, 2004 to July 30, 2008, the evidence 
preponderates against finding that the appellant suffered 
from incapacitating episodes.  Nor does the evidence 
demonstrate that thoracolumbar flexion was less than 61 
degrees, or that the combined range of motion of the 
thoracolumbar spine was less than 121 degrees, or that the 
Veteran experienced muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
warranting a 20 percent rating.

From July 31, 2008 to January 25, 2009, the Board finds that 
a 20 percent rating is warranted based on the evidence of 
flexion limited to 60 degrees.  Although flexion was reported 
as 100 degrees during the July 2008 VA examination, the 
examiner felt that it was decreased by 40 degrees based on 
the Veteran's reported flare-ups and other symptomatology.   
However, entitlement to a rating in excess of 20 percent is 
not warranted during the term.  The evidence of record does 
not contain any complaints of incapacitating episodes.  There 
is also no finding of favorable ankylosis or a limitation of 
flexion to 30 degrees or less.

In considering the holding in DeLuca, the evidence of record 
does not establish that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are beyond that 
contemplated by the initial 10 percent evaluation from May 
13, 2004 to July 30, 2008 or beyond that contemplated by the 
assignment of a 20 percent rating from July 31, 2008.  
Moreover, with regard to establishing loss of function due to 
pain, the provisions of the general rating schedule for 
spinal disorders are controlling whether or not there are 
symptoms of pain, and irrespective whether the pain radiates.  
38 C.F.R. § 4.71a.

With regard to entitlement to separate ratings for neurologic 
abnormalities, the Board notes that by a December 2005 rating 
decision, the RO granted service connection for right lower 
extremity radiculopathy associated with the lumbar spine 
disability and assigned a 10 percent rating effective, 
effective May 13, 2004.  The separate rating assigned for 
radiculopathy was not appealed, and hence, it is not before 
the Board.

In sum, the Board finds that a 20 percent rating, but no 
higher, is warranted from July 31, 2008 to January 25, 2009.  
However, a rating in excess of 10 percent is not warranted 
from May 13, 2004 to July 30, 2008.

In light of the evidence of occupational impairment as a 
result of the lumbar spine disability, the Board has 
considered whether extraschedular consideration is warranted 
for any period on appeal.  An extraschedular rating may be 
assigned where there is evidence of exceptional 
circumstances, such as a marked interference with employment 
or frequent periods of hospitalization related to the 
service- connected disorder, which would take the Veteran's 
case outside the norm so as to warrant an extraschedular 
rating. In other words, the schedular criteria are inadequate 
to evaluate the disability.

In this case, the evidence preponderates against finding that 
the schedular criteria are inadequate to evaluate the 
Veteran's lumbar spine disability.  The evidence does not 
indicate that the Veteran's lumbar spine disability has 
necessitated frequent, let alone any, periods of 
hospitalization.  Additionally, there is no competent 
evidence that the disability at issue causes a marked 
interference with employment or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.  In the absence of evidence of 
these factors, the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).



Earlier Effective Date Claim 

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase  will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.

As an exception, an effective date for a claim for increase 
may be granted prior to the date of claim if it is factually 
ascertainable that an increase in disability had occurred 
within one year prior to the date of claim.  38 U.S.C.A. § 
5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see also Harper 
v. Brown, 10 Vet. App. 125, 126 (1997).

Entitlement to service connection for a lumbar spine 
disability was established in December 2005, and the RO 
assigned an initial 10 percent rating, effective May 13, 
2004.  The Veteran disagreed with the disability rating 
assigned to her disability, which resulted in additional 
development being conducted, including scheduling additional 
VA examinations.  In March 2009, the RO increased the 
Veteran's disability rating to 20 percent, effective January 
26, 2009, based on evidence of painful and limited motion.

However, the Veteran has asserted that the 20 percent 
disability rating should be made effective earlier than 
January 26, 2009.

As discussed above, the evidence shows that on VA examination 
in July 2008, the Veteran had limitation of motion in her 
lumbosacral spine which met the percentage requirements for a 
grant of a 20 percent disability.  As such, the Board 
determined that the preponderance of the evidence supports 
the grant of a 20 percent rating for service-connected 
thoracolumbar spine disability, effective July 31, 2008, the 
date of the VA examination.  Therefore, to the extent that 
the Veteran's claim of entitlement to an earlier effective 
date for the grant of a 20 percent rating for lumbar 
degenerative changes at L5-S1, with small disc bulging, mild 
lateral recess stenosis, and paraspinous thoracic myalgia, is 
granted.  All reasonable doubt has been resolved in favor of 
the Veteran.  See 38 U.S.C.A. § 5107.


ORDER

From May 13, 2004 to July 30, 2008, an initial rating in 
excess of 10 percent is denied for lumbar degenerative 
changes at L5-S1, with small disc bulging, mild lateral 
recess stenosis, and paraspinous thoracic myalgia.  

From July 31, 2008 to January 25, 2009, a 20 percent rating, 
but no higher, is granted for lumbar degenerative changes at 
L5-S1, with small disc bulging, mild lateral recess stenosis, 
and paraspinous thoracic myalgia, subject to the laws and 
regulations governing the award of monetary benefits.

Entitlement to an effective date of July 31, 2008, for the 
grant of a 20 percent rating for lumbar degenerative changes 
at L5-S1, with small disc bulging, mild lateral recess 
stenosis, and paraspinous thoracic myalgia, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


REMAND

The remaining issue of entitlement to an increased initial 
evaluation for lumbar degenerative changes at L5-S1, with 
small disc bulging, mild lateral recess stenosis, and 
paraspinous thoracic myalgia with Schmorl's nodes from 
January 26, 2009, warrants further development.

The last time the Veteran was examined for her lumbar spine 
disability was on January 26, 2009, however, at her February 
2010 Board hearing, the Veteran testified that her 
disabilities had worsened since the 2009 examination.  She 
testified that she suffers from increased back spasms, and 
that due to the spasms, she felt that she had less motion in 
her back.  She also reported that she now had pain shooting 
down both legs, with numbness and spasms in the left leg.  

In light of the Veteran's contentions, she should be afforded 
VA orthopedic and neurological examinations to ascertain the 
nature and extent of her service- connected lumbar spine 
disability, to include any radiculopathy due to that 
disorder.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for 
VA orthopedic and neurological 
examinations to determine the nature and 
extent of her lumbar spine disability in 
accordance with the latest pertinent AMIE 
worksheets.  The claims folders with a 
copy of this remand are to be made 
available to the examiner prior to the 
examination. All indicated tests must be 
accomplished.

The reports must address the range of 
thoracolumbar motion with notations as to 
the point in any arc of motion at which 
the Veteran experiences pain.  The 
physician must identify and completely 
describe any other current symptomatology, 
including any functional loss due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse as to the thoracolumbar spine.  The 
physician should inquire as to whether the 
Veteran experiences flare-ups as to the 
disability.  If so, to the extent 
possible, any additional functional loss 
or limitation of motion during such flare-
ups should be described.  If this is not 
feasible, the physician should so state.  
The examiner is to comment on the nature 
and etiology of any verified 
radiculopathy.  A complete rationale must 
be provided for any opinion offered. 

2.  After reviewing the examiners reports 
for complete compliance with this remand, 
the RO should readjudicate the issue on 
appeal.  If the claim is denied, a 
supplemental statement of the case must be 
issued, and the appellant be offered an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


